Exhibit McMoRan Exploration Co. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands) Computation of Ratio of Earnings to Fixed Charges: Years Ended December 31, 2008 2007 2006 2005 2004 Loss from Continuing Operations a (211,198 ) (63,561 ) (44,716 ) (31,470 ) (52,032 ) ADD: Provision for Income Taxes 2,508 - Interest Expense 50,890 66,366 10,203 15,282 10,252 Rental Expense Factor 387 248 41 60 66 Earnings Available For Fixed Charges (157,413 ) 3,053 (34,472 ) (16,128 ) (41,714 ) Interest Expense 50,890 66,366 10,203 15,282 10,252 Capitalized Interest 5,001 6,361 5,260 2,121 892 Rental Expense Factor 387 248 41 60 66 Fixed Charges 56,278 72,975 15,504 17,463 11,210 Ratio of Earnings to Fixed Charges - b - b - b - b - b Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends: 2008 2007 2006 2005 2004 Loss from Continuing Operations a (211,198 ) (63,561 ) (44,716 ) (31,470 ) (52,032 ) ADD: Provision for Income Taxes 2,508 - Interest Expense 50,890 66,366 10,203 15,282 10,252 Rental Expense Factor 387 248 41 60 66 Earnings Available For Fixed Charges and Preferred Dividends (157,413 ) 3,053 (34,472 ) (16,128 ) (41,714 ) Interest Expense 50,890 66,366 10,203 15,282 10,252 Capitalized Interest 5,001 6,361 5,260 2,121 892 Preferred dividends c 22,286 3,367 1,494 1,503 1,531 Rental Expense Factor 387 248 41 60 66 Fixed Charges and Preferred Dividends 78,564 76,342 16,998 18,966 12,741 Ratio of earnings to fixed charges - d - d - d - d - d a. Loss represents McMoRan's continuing oil and gas operations. b. McMoRan sustained a net loss from continuing operations of $211.2 million in 2008, $44.7 million in 2006, $31.5 million in 2005 and $52.0 million in 2004.These losses were inadequate to cover McMoRan’s fixed charges of $56.3 million in 2008, $15.5 million in 2006, $17.5 million in 2005 and $11.2 million in 2004.McMoRan’s earnings available for fixed charges for 2007 were insufficient to cover it fixed charges by $69.9 million. c. Preferred dividends associated with McMoRan's 5% and 6 ¾% mandatorily redeemable convertible preferred stock. d. McMoRan sustained a net loss from continuing operations of $211.2 million in 2008, $44.7 million in 2006, $31.5 million in 2005 and $52.0 million in 2004.These losses were inadequate to cover McMoRan fixed charges of $78.6 million in 2008, $17.0 million in 2006, $19.0 million in 2005 and $12.7 million in 2004.In 2007, McMoRan’s earnings available for fixed charges and preferred dividends were insufficient to cover its fixed charges and preferred dividends by $73.3 million.
